Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021, has been entered.

Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16209411 filed on September 15, 2021. Claims 1-7, 9-11, 13-14, 16, and 19-25 were pending. No new claims have been canceled. No new claims have been added. Claims 1, 4, 6-7, 11, and 24 have been amended. Claims 1-7, 9-11, 13-14, 16, and 19-25 are currently pending and have been examined.

Response to Arguments


















In the context of the Claim Interpretation, Not Positively Recited, paragraph 9 of the Final Rejection Office Action dated June 25, 2021, Applicant argument is persuasive in regards to claims 1, 5-6, and 16. Examiner does hereby remove the claim interpretation, not positively recited, for claims 1, 5-6, and 16, in paragraph 9 of the Final Rejection Office Action dated June 25, 2021.
claim 7 in paragraph 9 of the Final Rejection Office Action dated June 25, 2021, Applicant argument is not persuasive. For the limitation in claim 7 of “in response to an input from the holder, at the fixed value, tangible token, pausing usability …”, Examiner is unable to find a positive recitation of “an input from the holder.” As this limitation is “in response to an input by the holder,” if the input is not positively recited, then the “pausing usability …” can never occur. Therefore, Applicant argument is not persuasive, and Examiner does not hereby remove the claim interpretation, not positively recited, for claim 7 in paragraph 9 of the Final Rejection Office Action dated June 25, 2021.
In the context of the Claim Interpretation, Intended Use, paragraph 10 of the Final Rejection Office Action dated June 25, 2021, Applicant argument is not persuasive in regards to claims 7 and 14. Examiner notes that it is the form of the action verb that connotes intended use, such as in claim 7 for “to re-activate …” as opposed to “re-activating,” the “gerund” (-ing) form, which conveys the action of “re-activate,” not whether the token is specifically involved or not. Examiner notes same for claim 14 for “to verify” connoting intended use as opposed to conveying the action using “verifying,” the “gerund” (-ing) form of “verify,” and not whether the token validation server is involved or not. Examiner does not hereby remove the claim interpretation, intended use, for claims 7 and 14, in paragraph 10 of the Final Rejection Office Action dated June 25, 2021.
In the context of 35 U.S.C. § 112(a), New Matter Situations, paragraph 12 of the Final Rejection Office Action dated June 25, 2021, Applicant arguments are persuasive. Examiner does hereby remove the rejections under 35 U.S.C. § 112(a), New Matter Situations, paragraph 12 of the Final Rejection Office Action dated June 25, 2021.
In the context of 35 U.S.C. § 112(a), Lack of Algorithm, which Examiner notes should have been labeled “Written Description,” paragraphs 13-17 of the Final Rejection Office Action dated June 25, 2021, Applicant arguments are not persuasive. The preamble to method claim 1, recites “A computer-implemented method of using a fixed value, tangible token, the method compromising:” Examiner is citing MPEP § 2161.01 (I) and § 2163.03 (V) in determining whether there is adequate written description for a computer-implemented functional claim limitation. MPEP § 2161.01 (I) recites “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing … If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. § 112(a)  or pre-AIA  35 U.S.C. § 112, first paragraph, for lack of written description must be made.” Examiner is to determine what is performing each claimed functional limitation in the independent method claim, as well as the dependent method claims that are claiming a functional limitation. The cited claims in paragraphs 13-17 do not show what is performing each of the citing functional limitations in the method claims. Applicant cited in claim 4, “The method of claim 1, … further comprising linking, by the computing device, the fixed value, …”, but is not consistent for all other method claims in claiming the functional limitations. 
Examiner does not hereby remove the rejections under 35 U.S.C. § 112(a), Written Description, paragraphs 13-17 of the Final Rejection Office Action dated June 25, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraph 19 of the Final Rejection Office Action dated June 25, 2021, Applicant arguments are persuasive. Examiner does hereby remove the rejections under 35 U.S.C. § 112(b), Unclear Scope, paragraph 19 of the Final Rejection Office Action dated June 25, 2021.
In the context of 35 U.S.C. § 112(b), Hybrid Claim, paragraphs 20-26 of the Final Rejection Office Action dated June 25, 2021, Applicant arguments are persuasive. Examiner does hereby remove the rejections under 35 U.S.C. § 112(b), Hybrid Claim, paragraphs 20-26 of the Final Rejection Office Action dated June 25, 2021.
In the context of 35 U.S.C. § 103, Applicant submits that in connection with receiving, by the computing device, a deposit instruction specific to the fixed value, tangible token from the holder of the fixed value, tangible token, Park, as cited, fails to teach or suggest receiving, by the computing device, a deposit instruction specific to the fixed value, tangible token from the holder of the fixed value, tangible token, as recited in Claim 1. The other references relied on by the Office in the rejection are not cited for this limitation, and consequently, the suggested combination is deficient.
Examiner has considered this argument and is not persuaded. Examiner notes Applicant amended so as to recite “receiving, by the computing device, a deposit instruction …”, however, the limitation “deposit instruction” has no support in the specification. Examiner contends that Park, [0056], by the application requesting payment approval while transmitting payment related information for mobile payment through contactless communication is in fact receiving a deposit instruction. Therefore, claim 1, stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Park, with [0056] now applying to amended sections for claim 1
In the context of 35 U.S.C. § 103, Applicant submits that in connection with adding an amount equivalent to the associated token value to an account associated with the holder of the fixed value, tangible token, Chen, as cited, discloses a transfer of token units from one user's account (a source user) to another user's account (a target user). A transfer of value between two users' accounts is different than the deposit recited in Claim 1. In particular, in Claim 1, the amount is added to the account associated with the holder of the fixed value token. In contrast, in Chen, the source user is the holder of token units, and the source user's token units are added to an account of a different user, the target user. Here, the source user is not "depositing" the token units in its own account. Chen does not teach or suggest this feature. The other references relied on by the Office in the rejection are not cited for this limitation, and consequently, the suggested combination is deficient.
Examiner has considered this argument and is not persuaded. Examiner notes that Chen, in FIG. 3, item 310, and [0031], updates the user account based on the output unit combination by removing the token units in the token combination from the source user’s account and adding them to the destination user’s account, which is being construed as adding an amount equivalent to the associated token value to an account associated with the holder of the fixed value, tangible token. Examiner contends that Chen’s source user’s account and the destination user’s account can be construed as being associated with the same user. Therefore, claim 1, stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Chen, with FIG. 3, item 310, and [0031] now applying to amended sections for claim 1.
In the context of 35 U.S.C. § 103, Applicant submits claim 1 also recites that adding the amount is in response to the deposit instruction. Chen does not teach or suggest that the a deposit instruction. Although cited by the Office in connection with the instruction, Park fails to teach or suggest a deposit instruction for the reasons set forth. And, the Office does not cite Samid for this limitation. Accordingly, none of the references, as cited, teach or suggest adding an amount equivalent to the associated token value to an account associated with the holder of the fixed value, tangible token in response to the deposit instruction, as recited in claim 1.
Examiner has considered this argument and is not persuaded. Examiner notes Applicant amended so as to recite “in response to the deposit instruction …”, however, the limitation “deposit instruction” has no support in the specification. Examiner contends that Park, in FIG. 2, items 200, 260; and [0063], [0065], and [0071]; FIG. 3, item 340, and [0078] and [0083], by activating a first payment, obtaining a request to execute a second application associated with the second means is in response to the deposit instruction from the holder of the fixed value, tangible token. Therefore, claim 1, stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Park, with FIG. 2, items 200, 260; and [0063], [0065], and [0071]; FIG. 3, item 340, and [0078] and [0083] now applying to amended sections for claim 1.
In the context of 35 U.S.C. § 103, Applicant submits that the Office's rejection of claim 11 is based on the same rationale set forth for the rejection of claim 1. As such, for reasons similar to those explained above for claim 1, the suggested combination of Samid, Park and Chen fails to teach each and every feature of claim 11. In particular, Park fails to teach a deposit instruction from the user of the fixed value, tangible token. As cited, Park merely describes instructions to activate and de-active mobile cards. None of the instructions Park are deposit instructions (e.g., an instruction to deposit a value associated with a fixed value, tangible token into an account of the user of the token, etc.).
Examiner has considered this argument and is not persuaded. Examiner notes Applicant amended so as to recite “in response to the deposit instruction …”, however, the limitation “deposit instruction” has no support in the specification. Examiner contends that Park, in FIG. 2, items 200, 260; and [0063], [0065], and [0071]; FIG. 3, item 340, and [0078] and [0083], by activating a first payment, obtaining a request to execute a second application associated with the second means is in response to the deposit instruction from the holder of the fixed value, tangible token. Therefore, claim 11 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Park, with FIG. 2, items 200, 260; and [0063], [0065], and [0071]; FIG. 3, item 340, and [0078] and [0083] now applying to amended sections for claim 11.
In the context of 35 U.S.C. § 103, Applicant submits additionally, Chen, as cited, fails to teach that the associated token value is added to the account associated with the user (i.e., the user of the token and the user who the deposit instruction is from). Rather, Chen describes a transfer of a source user's token units to a target user's account. There is no addition that occurs as a deposit, as recited in claim 11.
Examiner has considered this argument and is not persuaded. Examiner notes that Chen, in FIG. 3, item 310, and [0031], updates the user account based on the output unit combination by removing the token units in the token combination from the source user’s account and adding them to the destination user’s account, which is being construed as adding an amount equivalent to the associated token value to an account associated with the holder of the fixed value, tangible token. Examiner contends that Chen’s source user’s claim 11 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Chen, with FIG. 3, item 310, and [0031] now applying to amended sections for Claim 11.
In the context of 35 U.S.C. § 103, Applicant submits the Office's rejection of claim 24 is based on the same rationale set forth for the rejection of claim 1. As such, for reasons similar to those explained above for claim 1, the suggested combination of Samid, Park and Chen fails to teach each and every feature of claim 24. In particular, Park fails to teach a deposit instruction from the user of the coin-shaped fixed value, tangible token. As cited, Park merely describes instructions to activate and de--active mobile cards. None of the instructions in Park are deposit instructions (e.g., an instruction to deposit a value associated with a coin-shaped fixed value, tangible token into an account of the user of the token, etc.).
Examiner has considered this argument and is not persuaded. Examiner notes Applicant amended so as to recite “in response to validation of the coin-shaped fixed value, tangible token and a deposit instruction …”, however, the limitation “deposit instruction” has no support in the specification. Examiner contends that Samid, in [0097], [0132], and [0142], by having a silver coin use the over distance technology to actually send over the money owed, as a cash transfer, instead of accounting data for a future payment, is in response to validation of the coin-shaped token and the deposit instruction. Therefore, claim 24 stands rejected under 35 U.S.C § 103 in the analysis below, and is therefore, not patentable in view of Samid, with [0097] and [0132] now applying to amended sections for claim 24
In the context of 35 U.S.C. § 103, Applicant submits additionally, Chen, as cited, fails to teach that the associated token value is added to the account associated with the user (i.e., the user of the token and the user who the deposit instruction is from). Rather, Chen describes a transfer of a source user's token units to a target user's account. There is no addition that occurs as a deposit, as recited in claim 24. Moreover, the transfer in Chen does not occur in response to a deposit instruction from the user. The Office does not cite to Samid for any of these features.
Examiner has considered this argument and is not persuaded. Examiner notes that Samid, in [0064]-[0065], teaches the possession of a string inside coin, say denominated for $100, will allow the holder of the coin to break it open, suck out its bits and use them as un-tethered cash only if he can satisfy payment conditions indicated by the code and prove to the mint that the respective coin is in his possession. When proven possession to the mint, the mint will demand prove of satisfaction of the other payment conditions, and upon a satisfying proof, the mint will communicate the denominated sum to the claimant. Therefore, claim 24 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Samid, with [0064]-[0065] now applying to amended sections for claim 24.
	Therefore, the amended claims 1, 11, and 24, stand rejected under 35 U.S.C. § 103. Claims 2-7, 9-10, and 21, which depend from claim 1, stand rejected under 35 U.S.C. § 103; and claims 12-14, 16, 19-20, and 22-23, which depend from claim 11, stand rejected under 35 U.S.C. § 103; and claim 25, which depends from claim 24, stand rejected under 35 U.S.C. § 103.



Claim Interpretation
Regarding claim 7, Examiner notes that the following limitations: “thereafter, de-pausing usability of the fixed value, tangible token to re-activate the fixed value, tangible token” is an intended use of “the fixed value, tangible token”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C). 
Regarding claim 11, Examiner notes that the following limitations: “… the terminal computing device is configured to, …: read token data …; transmit the token identifier …; validate the fixed value, …;” in response to validation …, instruct the fixed value, …, and deduct the associated token value …; and in response to validation …, instruct the fixed value …, and add the associated token value …” are intended uses of “the terminal computing device”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C). 
Regarding claim 14, Examiner notes that the following limitations: “… wherein the terminal computing device is further configured to read … and transmit …” and “… the token validation server to verify ownership …” are intended uses of “the terminal computing device” and “the token validation server,” respectively; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C). 
Regarding claim 16, Examiner notes that the following limitations: “… wherein the terminal computing device is further configured to instruct …, … to change the token status … and add …” are intended uses of “the terminal computing device”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C). 
Regarding claim 19, Examiner notes that the following limitations: “… comprises a visual indicator configured to visually indicate
Regarding claim 20, Examiner notes that the following limitations: “… comprises a power interface configured to receive power …” is an intended use of “a power interface”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C). 
Regarding claim 24, Examiner notes that the following limitations: “… the terminal computing device is configured to, …: read, via near field communication (NFC) …; transmit the token identifier …; validate the coin-shaped fixed value, …; in response to validation …, instruct, via NFC, the coin-shaped fixed value …, and deduct the associated token value …; and in response to validation …, instruct, via NFC, the coin-shaped fixed value …, and add the associated token value …” are intended uses of “the terminal computing device”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7, 9-10, and 21 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to 

New Matter Situations
Claim 1, line 11, recites “receiving, …, a deposit instruction specific to the fixed value, …”; claim 1, line 14, recites “in response to the deposit instruction:”; claim 6, line 2, recites “the deposit instruction, verifying that the deposit instruction is received …”;  claim 11, lines 17-18, recite “in response to validation of the fixed value, tangible token and a deposit instruction …;” and claim 24, line 19, recites “deposit instruction from the user …” identify subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations, as Examiner is only able to find three references to deposit(ed), [0043]-[0044], and [0052], but not to any recitation of “deposit instruction” in the specification. Examiner is able to find forty-two references to “instruction,” but in relation to “pay-in instruction” and “pay-out instruction,” which Examiner is interpreting as not the same as “deposit instruction,” as Applicant has amended from “pay-in instruction” to “deposit instruction.” (See MPEP 608.04) 

Written Description
Claim 1, line 18, recites “adding an amount equivalent to …”; claim 5, lines 1-2, recite “… wherein linking the fixed value, … comprises storing the identifier …”; claim 6, lines 2-4, recite “…, verifying that the …, prior to changing the token status … and adding claim 7, lines 3-5, recite “pausing usability of the fixed value, …; and thereafter, de-pausing usability …”; Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. When examining computer-implemented functional claims, it should be determined whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The specification does not provide details on what the limitation, “adding, linking, storing, verifying, changing, adding, pausing, and de-pausing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “adding, linking, storing, verifying, changing, adding, pausing, and de-pausing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Unclear Scope
Claim 5 recites "... tangible token in at least one of a secure element of the fixed value, tangible token and/or the token validation server ..." The claim is unclear because “and/or”, although commonly used in written English, is not clearly defined in the claims or in the specification, so that a person of ordinary skill in the art clearly and definitely understands the metes and bounds of the composition of these limitations being claimed. The limitation “tangible token in at least one of a secure element of the fixed value, tangible token and the token validation server” connotes being inclusive of both, whereas, the limitation “tangible token in at least one of a secure element of the fixed value, tangible token or the token validation server” connotes a choice, not both. Therefore, the scope of what is “tangible token in at least one of a secure element of the fixed value, tangible token and/or the token validation server” is unclear. To further prosecution, Examiner is using the limitation as “tangible token in at least one of a secure element of the fixed value, tangible token or the token validation server.” (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103




























The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.































Claims 1-7, 9-11, 13-14, 16, and 19-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Samid (U. S. Patent Application No. 20150088721 Al), herein referred to as Samid, in view of Park et al (U. S. Patent Application No. 20170200146 Al), herein referred to as Park, and in further view of Chen (U. S. Patent Application Publication No. 20160260089 Al), herein referred to as Chen.

	Claim 1 
Park teaches a computer-implemented method of using a fixed value, tangible 
token, the method comprising: in response to a fixed value, tangible token being tapped by a holder of the fixed value, tangible token at a computing device: ([0097])

reading, by the computing device, token data from the fixed value, tangible token, 
([0039] and [0061])


receiving, in response, a validation for the fixed value, tangible token from the token validation server; ([0101]) 

Samid does not teach, however, Park teaches receiving, by the computing device, a deposit instruction specific to the fixed value, tangible token from the holder of the fixed value, tangible token; and ([0056]) 

in response to the deposit instruction: changing, by the computing device, the token status to inactive, whereby the inactive token status inhibits use of the associated token value of the fixed value, tangible token; and (FIG. 2, items 200, 260; and [0063], [0065], and [0071]; FIG. 3, item 340, and [0078] and [0083])

Park teaches payment processing method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art to include payment processing method and electronic device supporting the same, as in Park, to improve and/or enhance the technology of the construction of digital coins encapsulated in a physical housing, as in Samid, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide for an effective implementation of hybrid 

Samid and Park do not teach, however, Chen teaches the token data comprising a token identifier and a token status, the fixed value, tangible token having an associated token value; ([0023]-[0024]) 
adding an amount equivalent to the associated token value to an account associated with the holder of the fixed value, tangible token. (FIG. 3, item 310, and [0031]) 

Chen teaches secure account management using tokens. It would have been obvious to one of ordinary skill in the art to include secure account management using tokens, as in Chen; and to include payment processing method and electronic device supporting the same, as in Park, to improve and/or enhance the technology of the construction of digital coins encapsulated in a physical housing, as in Samid, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide for overcoming the difficulty of verifying the legitimacy of transactions, 

	Claim 2
	Samid, Park, and Chen disclose the limitations of claim 1. 
Samid and Park do not teach, however, Chen teaches the method of claim 1, wherein the associated token value is included in the token data or stored on the token validation server. ([0014]) 

	Chen teaches secure account management using tokens. It would have been obvious to one of ordinary skill in the art to include secure account management using tokens, as in Chen; and to include payment processing method and electronic device supporting the same, as in Park, to improve and/or enhance the technology of the construction of digital coins encapsulated in a physical housing, as in Samid, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide measures to improve the security of user accounts and prevent illegal transactions from taking place. Any security measure should minimally impede the normal operations of user accounts and should not consume excess amounts of 

	Claim 3
	Samid, Park, and Chen disclose the limitations of claim 1. 
Samid and Chen do not teach, however, Park teaches the method of claim 1, wherein the fixed value, tangible token stores the token data in a secure element of the fixed value, tangible token. (FIG. 1 and FIG. and [0149])

	Park teaches payment processing method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art to include payment processing method and electronic device supporting the same, as in Park; and to include secure account management using tokens, as in Chen, to improve and/or enhance the technology of the construction of digital coins encapsulated in a physical housing, as in Samid, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide for an effective implementation of hybrid coins that are a physical and/or tangible device that by handing it over, one carries out a payment corresponding to the face value of the device, where the face value is reflected by a bit string that changes ownership from the payer to the payee as the coin is handed over. An allowance for a seamless back and forth motion between the online payment mode and the offline 

	Claim 4
	Samid, Park, and Chen disclose the limitations of claim 1. 
Park and Chen do not teach, however, Samid teaches the method of claim 1, wherein the holder of the fixed value, tangible token is the owner of the fixed value, tangible token, and further comprising linking, by the computing device, the fixed value, tangible token with an identifier of the owner of the fixed value, tangible token. (Fig 1 and [0050])

	Claim 5
	Samid, Park, and Chen disclose the limitations of claims 1 and 4. 
Samid and Park do not teach, however, Chen teaches the method of claim 4, wherein linking the fixed value, tangible token comprises storing the identifier of the owner of the fixed value, tangible token in at least one of a secure element of the fixed value, tangible token and/or the token validation server. ([0014])	

Chen teaches secure account management using tokens. It would have been obvious to one of ordinary skill in the art to include secure account management using tokens, as in Chen; and to include payment processing method and electronic device supporting the same, as in Park, to improve and/or enhance the technology of the construction of digital coins encapsulated in a physical housing, as in Samid, because it 

	Claims 6 and 16
	Samid, Park, and Chen disclose the limitations of claims 1, 4, 11, 13, and 14. 
Samid and Chen do not teach, however, Park teaches the method of claim 4, further comprising, in response to the deposit instruction, verifying that the deposit instruction is received from the owner of the fixed value, tangible token, prior to changing the token status to inactive and adding the associated token value to the account. ([0013], [0043], and [0045])

	Park teaches payment processing method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art to include payment processing method and electronic device supporting the same, as in Park; and to include secure account management using tokens, as in Chen, to improve and/or enhance the technology of the construction of digital coins encapsulated in a physical housing, as in Samid, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art 

	Claim 7
	Samid, Park, and Chen disclose the limitations of claim 1. 
Samid and Chen do not teach, however, Park teaches the method of claim 1, further comprising: in response to an input from the holder, at the fixed value, tangible token, pausing usability of the fixed value, tangible token to temporarily de-activate the fixed value, tangible token; and (FIG. 3, items 310, 330, and [0079] and [0080]) 

thereafter, de-pausing usability of the fixed value, tangible token to re-activate the fixed value, tangible token. (FIG. 3, item 360, and [0085])

Park teaches payment processing method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art to include payment processing method and electronic device supporting the same, as in Park; and to include secure account management using tokens, as in Chen, to improve and/or enhance the Samid, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide for an effective implementation of hybrid coins that are a physical and/or tangible device that by handing it over, one carries out a payment corresponding to the face value of the device, where the face value is reflected by a bit string that changes ownership from the payer to the payee as the coin is handed over. An allowance for a seamless back and forth motion between the online payment mode and the offline payment mode must be made, and the concept of Hybrid Coins proposes such a solution for this challenge.




















	Claims 9 and 19
	Samid, Park, and Chen disclose the limitations of claims 1 and 11. 
Park and Chen do not teach, however, Samid teaches the method of claim 1, wherein the fixed value, tangible token visually indicates the token status. (Fig-2 and [0039], [0061], and [0080])

	Claims 10 and 20
	Samid, Park, and Chen disclose the limitations of claims 1 and 11. 
Park and Chen do not teach, however, Samid teaches the method of claim 1, further comprising powering the fixed value, tangible token from a reading device associated with the computing device, in connection with reading the token data. ([0128])
	Claim 11 
Park teaches a system comprising:  a terminal computing device in communication with a token validation server, wherein the terminal computing device is configured to, in response to a fixed value, tangible token being tapped by a user at the terminal computing device: ([0097])

read token data comprising a token identifier, a token value, and a token status from the fixed value, tangible token, the fixed value, tangible token separate from the terminal computing device; ([0039] and [0061])

transmit the token identifier to the token validation server; ([0076], [0080], and [0101])

validate the fixed value, tangible token based on a communication from the token validation server; ([0101])

deduct the associated token value from an account associated with the user, the account separate from the fixed value, tangible token, whereby the active token status permits use of the fixed value, tangible token; and ([0123])

Samid does not teach, however, Park teaches in response to validation of the fixed value, tangible token and a pay-out instruction from the user of the fixed value, tangible token, instruct the fixed value, tangible token to change the token status to active, and ([0121]) 
deposit instruction from the user of the fixed value, tangible token, instruct the fixed value, tangible token to change the token status to inactive, and (FIG. 2, items 200, 260, and [0063], [0065], and [0071])

Park teaches payment processing method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art to include payment processing method and electronic device supporting the same, as in Park, to improve and/or enhance the technology of the construction of digital coins encapsulated in a physical housing, as in Samid, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide for an effective implementation of hybrid coins that are a physical and/or tangible device that by handing it over, one carries out a payment corresponding to the face value of the device, where the face value is reflected by a bit string that changes ownership from the payer to the payee as the coin is handed over. An allowance for a seamless back and forth motion between the online payment mode and the offline payment mode must be made, and the concept of Hybrid Coins proposes such a solution for this challenge.

Samid and Park do not teach, however, Chen teaches add the associated token value to the account associated with the user, whereby the inactive token status item 310, and [0031] and [0060]) 

Chen teaches secure account management using tokens. It would have been obvious to one of ordinary skill in the art to include such means for secure account management using tokens, as in Chen; and to include payment processing method and electronic device supporting the same, as in Park, to improve and/or enhance the technology of the construction of digital coins encapsulated in a physical housing, as in Samid, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide for overcome the difficulty of verifying the legitimacy of transactions, especially on platforms where a large number of transactions occur on a regular basis. Measures are needed to improve the security of user accounts and prevent illegal transactions from taking place. Any security measure should minimally impede the normal operations of user accounts and should not consume excess amounts of computing resources.

	Claim 13 
	Samid, Park, and Chen disclose the limitations of claim 11. 
Park and Chen do not teach, however, Samid teaches the system of claim 11, further comprising the fixed value, tangible token; wherein the fixed value, tangible token 

	Claim 14 
	Samid, Park, and Chen disclose the limitations of claims 11 and 13. 
Park and Chen do not teach, however, Samid teaches the system of claim 13, wherein the fixed value, tangible token is associated with an identifier of the user of the fixed value, tangible token, and wherein the terminal computing device is further configured to read the identifier and transmit the identifier to the token validation server to verify ownership of the fixed value, tangible token. ([0039] and [0050]-[0051])

	Claim 21
	Samid, Park, and Chen disclose the limitations of claim 1. 
Park and Chen do not teach, however, Samid teaches the method of claim 1, further comprising, after changing the token status to inactive, assigning a different token value to the fixed value, tangible token based on token values of other fixed value, tangible tokens in circulation. ([0039] and [0123])
	
	Claim 22
	Samid, Park, and Chen disclose the limitations of claims 11 and 13. 
Park and Chen do not teach, however, Samid teaches the system of claim 13, wherein the fixed value, tangible token is a near field communication (NFC)-
([0097] and [0132])

	Claims 23 
	Samid, Park, and Chen disclose the limitations of claims 11 and 13. 
Park and Chen do not teach, however, Samid teaches the system of claim 13, wherein the fixed value, tangible token defines a coin shape; and wherein the coin-shaped fixed value, tangible token lacks a display. ([0121])

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Samid (U. S. Patent Application No. 20150088721 Al), herein referred to as Samid, and in further view of Chen (U. S. Patent Application Publication No. 20160260089 Al), herein referred to as Chen.

Claim 24
Samid teaches a system comprising: a terminal computing device in communication with a token validation server, wherein the terminal computing device is configured to, in response to a coin-shaped fixed value, tangible token being tapped by a user at the terminal computing device: ([0097])

read, via near field communication (NFC), ([0039] and [0061])



validate the coin-shaped fixed value, tangible token based on a communication from the token validation server; ([0101]) 

in response to validation of the coin-shaped fixed value, tangible token and a pay-out instruction from the user of the coin-shaped fixed value, tangible token, instruct, via NFC, the coin-shaped fixed value, tangible token to change the token status to active, ([0097] and [0132])

and deduct the associated token value from an account associated with the user, the account separate from the coin-shaped fixed value, tangible token, whereby the active token status permits use of the coin-shaped fixed value, tangible token; and ([0132]-[0136])

in response to validation of the coin-shaped fixed value, tangible token and a deposit instruction from the user of the coin-shaped fixed value, tangible token, instruct, via NFC, the coin-shaped fixed value, tangible token to change the token status to inactive, ([0097] and [0132])



Samid does not teach, however, Chen teaches token data comprising a token identifier, a token value, and a token status from the coin-shaped fixed value, tangible token, wherein the coin-shaped fixed value, tangible token is separate from the terminal computing device; ([0023]-[0024]) 

Chen teaches secure account management using tokens. It would have been obvious to one of ordinary skill in the art to include such means for secure account management using tokens, as in Chen, to improve and/or enhance the technology of the construction of digital coins encapsulated in a physical housing, as in Samid, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide measures to improve the security of user accounts and prevent illegal transactions from taking place. Any security measure should minimally impede the normal operations of user accounts and should not consume excess amounts of computing resources, which can be done by using tokens and token identifiers to perform token-based account management.


Claim 25
Samid and Chen disclose the limitations of claim 24. 
Samid further teaches the system of claim 24, wherein the coin-shaped fixed 
value, tangible token defines an appearance of a coin that is free of a display.
([0121])

Conclusion
























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Samid (U. S. Patent Application Publication No. 20140279551 A1) – Minting and Use of Digital Money

Samid recites systems and methods for constructing a digital money from concatenated or otherwise linked bit strings. Several applications of digital coins include (i) means to secure the use of money according to the prevailing understanding between payer and payee, (ii) a method by which a mint entity that mints and redeems digital money collaborates with traders to jointly earn interest, or jointly gamble in the stock market, or other markets, (iii) a method by which a mint entity that mints and redeems digital money collaborates with merchants, their customers, and credit extending entities (CEE) to allow the CEE to extend credit to selected group of customers, so that these customers can shop with any participating merchant, and (iv) a method for utility consumption on a real-time basis by splitting digital coins at a rate that pays exactly for the utility measure being consumed. Samid
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692